          Case 2:20-cv-03989-ER Document 7 Filed 08/19/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUIS E. MARRERO,                         :     CIVIL ACTION
                                         :     NO. 20-3989
           Petitioner,                   :
                                         :
     v.                                  :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
                                         :
           Respondent.                   :


                                  O R D E R

           AND NOW, this 19th day of August, 2021, upon

consideration of the Petitioner’s pro se amended 28 U.S.C. § 2254

petition for writ of habeas corpus, See ECF Nos. 1 & 4, the

pleadings, the available state record, and the Report and

Recommendation of United States Magistrate Timothy R. Rice, ECF

No. 6, there being no objections, 1 it is hereby ORDERED that:



1         When neither party files timely objections to a
magistrate judge’s report and recommendation (“R&R”) on a
dispositive issue, the district court is not required to review
the R&R before adopting it. Thomas v. Arn, 474 U.S. 140, 150
(1985) (“It does not appear that Congress intended to require
district court review of a magistrate’s factual or legal
conclusions, under a de novo or any other standard, when neither
party objects to those findings.”). However, the Third Circuit has
held that “in the absence of objections . . . the better practice
is for the district judge to afford some level of review to
dispositive legal issues raised by the report.” Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987); see also Fed R. Civ. P.
72, 1983 advisory committee notes (“When no timely objection is
filed, the court need only satisfy itself that there is no clear
error on the face of the record in order to accept the
recommendation.”).

          In that neither party has filed objections to the R&R,
this Court has reviewed it for clear error and has found none. As
          Case 2:20-cv-03989-ER Document 7 Filed 08/19/21 Page 2 of 2




     1.    The Report and Recommendation is APPROVED and ADOPTED;

     2.    The petition for a writ of habeas corpus is DENIED AND

DISMISSED;

     3.    A certificate of appealability SHALL NOT issue, in that

the Petitioner has not made a substantial showing of the denial of

a constitutional right nor demonstrated that reasonable jurists

would debate the correctness of the procedural aspects of this

ruling. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

473, 484 (2000); and

     4.    The Clerk of the Court shall mark this case CLOSED for

statistical purposes.



           AND IT IS SO ORDERED.




                                   /s/ Eduardo C. Robreno
                                   EDUARDO C. ROBRENO,    J.




discussed by Judge Rice, Petitioner’s claims are procedurally
defaulted because he failed to present them in state court.


                                      2
